IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-85,630-01 & WR-85,630-02


                     EX PARTE ROBERT EARL JACKSON, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. 67275-01-E & 67276-01-E
                          IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of sexual assault of a child and sentenced to twenty years’ imprisonment in each case, with the

sentences to run consecutively. The Seventh Court of Appeals affirmed his convictions. Jackson v.

State, Nos. 07-14-00262-CR & 07-14-00263-CR (Tex. App.—Amarillo Jul. 17, 2015) (not

designated for publication).
                                                                                                     2

       Applicant contends, among other things, that the State violated Brady v. Maryland,1 by not

timely disclosing laboratory results while the trial court still had plenary power over the cases.

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law addressing Applicant’s

Brady claims. The court shall make specific findings addressing whether the State disclosed the

laboratory report to Applicant in a timely manner. The court shall make further findings determining

whether the report is favorable and material to Applicant’s cases. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claims for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must


       1
           373 U.S. 83 (1963).
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: November 9, 2016
Do not publish